UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7406



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VANCE MARCEL GIBSON,

                                             Defendant - Appellant.


                            No. 06-7407



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VANCE MARCEL GIBSON,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (6:93-cr-00211-WLO-1; 1:06-cv-00332-WLO; 1:06-cv-
00436-WLO)


Submitted:   December 21, 2006            Decided:   January 4, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Vance Marcel Gibson, Appellant Pro Se.    Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          In these consolidated appeals, Vance Marcel Gibson seeks

to appeal the district court’s orders accepting the magistrate

judge’s recommendations and denying relief on his 28 U.S.C. § 2255

(2000) motion and his motion pursuant to 18 U.S.C. § 3582 (2000),

which the district court construed as a successive § 2255 motion.

The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability.        28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”        28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating   that   reasonable   jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.     Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).     We have

independently reviewed the records and conclude that Gibson has not

made the requisite showing.   Accordingly, we deny a certificate of

appealability and dismiss both appeals.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                             DISMISSED


                               - 3 -